DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final, first office action in response to the application filed 29 July 2020. 
Applicant’s preliminary amendment filed 1 Sept 2020 amending Claims 1-3, 6, 8-10, 13, 15-17 and 20 has been received and is acknowledged
	The applicant's claim for benefit of as a CON of 15/397,199 filed 01/03/2017 (US PAT 10776877); 15/397,199 is a CON of 15/170,203 filed 06/01/2016 (US PAT 9569799); 15/170,203 is a CON of 14/607,662 filed 01/28/2015 (US PAT 9390452); has been received and acknowledged.
Claims 1-20 have been examined and are pending.

EXAMINER INTERVIEW
Examiner attempted to contact Attorney Taryn Elliot for an interview on 8 June 22 to request a Terminal Disclaimer; Examiner left a message with Ms. Elkins, Ms. Elliot’s assistant. Mr. Cleary contacted Examiner on 9 June 22 and on 10 June 22 with status updates regarding the request. An interview summary is attached.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US PAT 10776877, Claims 1-14 of US PAT 9569799 and claims 1-4 of US PAT 9390452. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar and have duplicate claim elements.


Potentially Allowable Subject Matter
Claims 1-20  include potentially allowable subject matter. As  potentially allowable subject matter has been indicated, applicant's reply must either overcome all other rejections including the double patenting rejection. See 37 CFR 1.111(b) and MPEP § 707.07(a).
The closest prior art of record US 2013/0046559 Coleman et al hereinafter referred to as Coleman generally discloses a usage (per mile/per trip) based insurance systems,  US 20100131304 Collopy et al.  hereinafter Collopy generally discloses insurance rate generation based on driver behavior and US 6868386 B1, Henderson et al hereinafter Henderson generally discloses calculating a user unit of risk based on operator behavior characteristics.
Even though the prior art of record discloses the general concepts cited above, the prior art of record fails to teach a risk unit-usage based insurance system which uses user/driver driving data to determine consumption rate of risk units and based on the consumption rate of risk unit modifies the operation of the vehicle if the balance of risk units in the user/driver account falls below a pre-determined threshold. The specific claim language that the prior art of record fails to teach is:
analyze the received driving data to determine a consumption rate of risk units associated with a risk unit usage-based insurance policy, the risk unit usage-based insurance policy including a plurality of risk units forming a first balance of risk units in a risk unit account, forming a portion of the risk unit usage-based insurance policy associated with the vehicle; 
transmit, to an insurance system server, the determined consumption rate of the risk units; 
the insurance system server having at least a second processor and at least a second memory storing computer-readable instructions that, when executed by the at least a second processor, cause the insurance system server to:
receive, from the on-board vehicle computing device, the determined consumption rate of the risk units; 
reduce the first balance of risk units in the risk unit account associated with the user to a second balance of risk units in the risk unit account based on operation of the vehicle, wherein a rate at which the balance of risk units is reduced is based on the determined consumption rate


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA PUTTAIA H whose telephone number is (571)270-1352.  The examiner can normally be reached on Monday- Friday 8:00am - 5:00 pm EST.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHA PUTTAIA H/Primary Examiner, Art Unit 3691